Case 6:20-cv-00062-JDK-KNM Document 19 Filed 04/30/20 Page 1 of 2 PageID #: 58



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

                                                   §
 ARNOLD MORGAN, JR.,                               §
                                                   §
        Plaintiff,                                 §
                                                   §
 v.                                                §          Case No. 6:20-CV-62-JDK-KNM
                                                   §
 DIRECTOR OF TDCJ, ET AL.,                         §
                                                   §
        Defendants.                                §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        Plaintiff Arnold Morgan, Jr., an inmate proceeding pro se, filed this civil rights lawsuit

 pursuant to 42 U.S.C. § 1983. The case was referred to United States Magistrate Judge K. Nicole

 Mitchell pursuant to 28 U.S.C. § 636. On March 31, 2020, the Magistrate Judge issued a

 Report and Recommendation (Docket No. 16) recommending that Plaintiff’s action be

 dismissed for failure to state a claim upon which relief may be granted. Id. at 11. Plaintiff

 filed objections on April 22, 2020. Docket No. 18.

        The Court overrules Plaintiff’s objections. Plaintiff merely restates the allegations in his

 Amended Complaint. Frivolous, conclusory, or general objections need not be considered by the

 Court. See Nettles v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on

 other grounds by Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).

 Further, Plaintiff does not dispute the Magistrate Judge’s proper conclusions that (1) Plaintiff could

 not state a claim upon which relief may be granted for his claims against Defendants in their

 official capacities for money damages, see Oliver v. Scott, 276 F.3d 736, 742 (5th Cir. 2002); (2)

 Plaintiff failed to show that any Defendant was personally involved in any act or omission that




                                              Page 1 of 2
Case 6:20-cv-00062-JDK-KNM Document 19 Filed 04/30/20 Page 2 of 2 PageID #: 59



 deprived Plaintiff of his constitutional rights, see Silva v. Moses, 542 F. App’x 308, 310–11 (5th

 Cir. 2013); and (3) Plaintiff’s claims about the conditions of his confinement fail to state a claim

 because Plaintiff failed to allege that he was exposed to “unreasonably high levels of

 [environmental tobacco smoke],” see Helling v. McKinney, 509 U.S. 25, 35 (1993).

        Having made a de novo review of the objections raised by Plaintiff to the Magistrate

 Judge’s Report, the Court is of the opinion that the findings and conclusions of the Magistrate

 Judge are correct and Plaintiff’s objections are without merit. The Court therefore adopts the

 findings and conclusions of the Magistrate Judge as the findings and conclusions of the Court.

        Accordingly, it is hereby ORDERED that the Report and Recommendation (Docket No.

 16) be ADOPTED. It is further

        ORDERED that Plaintiff’s suit is DISMISSED WITH PREJUDICE.

        So ORDERED and SIGNED this 30th day of April, 2020.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
